Citation Nr: 0613741	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
umbilical hernia. 

2.  Entitlement to an initial increased evaluation for 
chronic headaches. 

3.  Entitlement to an initial increased evaluation for 
sinusitis, currently rated as 10 percent disabling.

4.  Entitlement to an initial increased evaluation for post-
operative nasal deviation, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from September 
1941 to December 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an initial increased evaluation 
for chronic headaches, entitlement to an initial increased 
evaluation for sinusitis, and entitlement to an initial 
increased evaluation for post-operative nasal deviation, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's umbilical hernia disability is manifested by a 
well-healed midline scar, no evidence of current ventral 
hernia, and persistent complaints of pain at the prior 
surgical site; this does not equate to healed ventral hernia 
or postoperative wounds with weakening of the abdominal wall 
and indication for a supporting belt.


CONCLUSION OF LAW

The schedular criteria for entitlement to initial compensable 
evaluation for residuals of umbilical hernia have not been 
met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4, §§ 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7339 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Initial Compensable Evaluation - Umbilical 
Hernia 

A May 2004 rating decision granted service connection for 
residuals of an umbilical hernia claimed as a muscle injury 
and assigned a noncompensable (zero percent) rating under 
38 C.F.R. § 4.114, Diagnostic Code 7339, effective from 
November 25, 2002.  The Board finds that the evidence does 
not support the assignment of increased ratings under any of 
the pertinent rating criteria and does not support assigning 
different percentage disability ratings (a "staged" rating) 
during the time period in question.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The veteran's umbilical hernia repair residuals with healed 
scar are rated, by analogy, under Code 7339 for postoperative 
ventral hernia.  A noncompensable rating is warranted for 
ventral hernia postoperative wounds, healed, no disability, 
belt not indicated.  A 20 percent rating is warranted for a 
small ventral hernia, postoperative, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted for a large ventral hernia, postoperative, not well 
supported by belt under ordinary conditions.  A 100 percent 
rating is warranted for a massive ventral hernia, 
postoperative, persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  
See 38 C.F.R. § 4.114, Diagnostic Code 7339 (2005).  

In a March 2004 VA examination report, the examiner listed a 
diagnosis of prior lower abdominal surgery with no evidence 
of current ventral hernia and noted complaints of persistent 
pain at the prior surgical site.  Further, at his April 2006 
hearing, the veteran testified that he sometimes wears a 
corset type belt and indicated that he does not receive 
treatment for his service-connected hernia disability.  

As competent medical evidence of record does not show any 
objective findings of abdominal weakness, entitlement to a 
compensable rating for the hernia disability is not warranted 
under Diagnostic Code 7339.  The Board finds that the 
veteran's symptomatology continues to more nearly approximate 
the criteria for a noncompensable rating under Diagnostic 
Code 7339.  Consequently, the preponderance of the evidence 
is against the claim for entitlement to an initial 
compensable evaluation for the veteran's service-connected 
umbilical hernia disability.  See 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7339 (2005).

Finally, the Board will also consider whether a separate, 
compensable evaluation is warranted for the surgical scar.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In this case, the veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a midline scar, postoperative umbilical hernia 
repair in 1944.  Under 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (2005), a 10 percent evaluation is warranted 
for superficial scars that are unstable or painful on 
examination.  In this case, none of the competent medical 
evidence of record shows complaints or findings of pain or 
instability concerning the veteran's midline postoperative 
hernia scar.  In particular, the March 2004 VA examination 
report noted the veteran's complaints of pain, but 
specifically indicated that the scar itself was nontender.  
Therefore, the Board finds that there is no evidence to show 
that the veteran has compensable manifestations of his 
postoperative hernia scar under 38 C.F.R. § 4.118.  
Consequently, the assignment of a separate 10 percent 
evaluation for a midline postoperative hernia scar is not 
warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's claim for entitlement to service connection for 
umbilical hernia was received in November 2002.  Thereafter, 
in a May 2004 rating decision the RO granted the veteran's 
claim for service connection for umbilical hernia and 
assigned a noncompensable (zero percent) rating for that 
disability.  In this case, the issue concerning the 
evaluation of the veteran's hernia disability was initially 
raised in a notice of disagreement following the assignment 
of the initial disability evaluation.  

VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In this 
instance, the question of higher initial evaluation for the 
veteran's service-connected hernia disability was raised in 
an NOD, such that section 7105(d) appeal procedures would 
apply, rather than the section 5103(a) procedures concerning 
claims.

Both before and after the May 2004 rating action was 
promulgated, VA provided section 5103(a) notice to the 
veteran in a December 2002 letter and in a May 2005 statement 
of the case (SOC).  To the extent that section 5103(a) notice 
requirements apply in this case, the Board finds that the 
notice requirements have been satisfied by the December 2002 
letter from VA as well as the May 2005 SOC issued by the RO.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 - 
from which the Court drew the fourth element of notification 
- in the May 2005 SOC.  Consequently, he was aware of this 
provision.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the case was readjudicated in the May 2005 SOC.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 
(harmless error).  Moreover, the veteran has not shown or 
alleged any prejudice in the content of the notice concerning 
these issues.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, entitlement to service connection for umbilical 
hernia has already been granted by the RO in the May 2004 
rating decision.  Consequently, the claim for service 
connection was substantiated and any defect in the section 
5103(a) notice concerning the elements of that service 
connection claim would also be harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

As for VA's duty to assist a veteran, the veteran's available 
service medical records and multiple VA examination reports 
have been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  The veteran was provided with a VA examination 
to assess his service-connected hernia disability.    

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).
ORDER

Entitlement to an initial compensable evaluation for 
umbilical hernia is denied. 




REMAND

In the April 2006 hearing transcript, the veteran 
specifically indicated that he was receiving both private and 
VA treatment for his service-connected headache disability.  
In addition, the veteran identified multiple treatment 
providers in April 2006 VA Forms 21-4142 included in the 
claims file.  VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2005).

In this case, the veteran filed a timely notice of 
disagreement (NOD) in May 2004 with respect to the RO's May 
2004 rating decision which granted entitlement to service 
connection for sinusitis with postoperative nasal septal 
deviation and assigned a 10 percent rating under Diagnostic 
Codes 6510-6502, effective from November 25, 2002.  See 38 
C.F.R. §§ 20.201, 20.302(a) (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board notes that in a 
subsequent May 2005 rating decision, the RO granted 
entitlement to separate 10 percent ratings under Diagnostic 
Codes 6510 (sinusitis) and 6502 (postoperative nasal 
deviation), each effective from November 25, 2002.  However, 
this rating determination does not invalidate the May 2004 
NOD concerning the entitlement to an increased evaluation for 
residuals of sinusitis and postoperative nasal septal 
deviation.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Consequently, this matter will be remanded for the issuance 
of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment records 
identified in the multiple April 2006 VA 
Forms 21-4142 contained in the claims 
file.  If any additional information or 
authorization is needed to identify or 
obtain these records, contact the veteran 
and request such information or 
authorization.  

2.  Thereafter, readjudicate the veteran's 
claim for entitlement to an initial 
increased evaluation for chronic 
headaches.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

3.  Issue a statement of the case 
concerning the issues of entitlement to an 
initial increased evaluation for sinusitis 
and entitlement to an initial increased 
evaluation for post-operative nasal 
deviation.  The appellant is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to these 
issues in order for the issues to be 
before the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


